Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00197-CV
____________
 
LEONARD SHARP,
Appellant
 
V.
 
BRUCE BADGER & ASSOCIATES, Appellee
 

 
On Appeal from the 270th
District Court
Harris County, Texas
Trial Court Cause No.
2005-53640
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed September 5, 2006.  The clerk=s record was filed on June 22, 2007. 
No reporter=s record was taken.  No brief was filed.
On
October 25, 2007, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before November 26, 2007, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.